Citation Nr: 1143894	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-07 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for anxiety disorder, claimed as posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center.

The issue of service connection for psychiatric disability claimed as PTSD was originally presented to the Board in October 2008, at which time it was remanded for additional development.  In August 2009 the AMC granted service connection for an anxiety disorder (claimed as PTSD) and assigned a 10 percent evaluation.  The Veteran appealed the rating assigned.  Most recently, in January 2011 the Board remanded the Veteran's claim in order to complete additional development.  Private neuropsychological treatment records were obtained, including the specifically requested April 2007 evaluation report.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

The Veteran was scheduled for a video hearing in August 2010 before the Board, and after failing to appear for the scheduled hearing his motion to reschedule the hearing was granted in September 2010.  The Veteran again failed to appear for his rescheduled hearing in December 2010.  Accordingly, since January 2011 the Veteran's request for a hearing has been considered withdrawn.  See 38 C.F.R. § 20.704 (d), (e).


FINDINGS OF FACT

The Veteran's anxiety disorder is manifested by such symptoms as anxiety, difficulty sleeping, hypervigilance, intrusive thoughts, limited interpersonal difficulties, and visual hallucinations.


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent but not higher for service-connected anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16,4.126, 4.130, Diagnostic Code 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In March 2005 the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, March 2006 and October 2008 letters provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

The Board notes that, in the present case, initial notice was issued prior to the August 2009 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and non-VA medical records are associated with the claims folder.  Although the Veteran has indicated that he is in receipt of Social Security disability benefits, he also indicated that such benefits were in relation to a chronic hip disability incurred in a motor vehicle accident and not his psychiatric disability.  The Veteran discussed in a 1997 letter that his doctor indicated that he was paranoid with a tendency toward violence, and suggested that his employer place him on disability leave; however, there is no indication that such disability leave amounted to federal disability benefits, and the Veteran on numerous occasions indicated that his receipt of Social Security disability benefits are in relation to a hip disability, such that remand will not be necessary.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  He has also been afforded VA examination in March 2009.  The Board notes that the VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  The Board is aware that the examination does not contain a signature or identify credentials of the examiner; however, the examination was clearly submitted through the Compensation and Pension Records Interchange system such that the report is acceptable, and furthermore, the examiner is a psychologist according to VA.gov such that his credentials are adequate.  Further, the Board observes that the Veteran has not alleged any inadequacies in regards to the VA examination.  In July 2008, the Veteran was afforded the opportunity to testify before the Board.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 10 percent for his service-connected anxiety disorder.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

Anxiety disorder is rated under Diagnostic Code 9400, for generalized anxiety disorder, which provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent evaluation is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

By way of history, private treatment records from Michael S. Goldberg, M.D., dated from February 1997 to January 2001 are associated with the claims folder.  They show that the Veteran was prescribed such medications as Prozac, Xanax, and Buspar and treated for such symptoms as anger, depression, fear and anxiety.  

In March 2005 the Veteran's mother summarized the changes that she observed in her son since his return from service.  She described him as being very quiet and withdrawn, and disliking to be approached from behind.  

In June 2005 the Veteran wrote describing how in 1997 he retained an attorney to secure his rights at work, and subsequently received a threatening phone call, such that he started to carry a weapon for protection.  The Veteran reported that his doctor informed his work that he should be placed on disability leave, because he was paranoid and capable of violence, and he was subsequently placed on disability leave.  The Veteran reported that he was placed on medications; however, the Veteran indicated that he wanted to shoot the general manager, that he experienced a violent temper, difficulty sleeping, and paranoia.  The Veteran wrote that he saw people coming at him from the back and sides of him, but that when he turned to face them, they would be gone.  The Veteran indicated that he was in trouble physically and emotionally.  

In February 2006 the Veteran was afforded a hearing with a Decision Review Officer at the RO.  At that hearing he discussed experiencing nightmares and at times awaking disoriented and slapping his wife in his sleep.

VA progress notes from March 2005 to July 2007 show that the Veteran discussed legal problems pertaining to his son, as well as his anxiety during individual counseling sessions.  The Veteran reported experiencing weight loss, sleep disturbances (vis a vis a reoccurring nightmare that someone was sitting on him and choking him), and low energy.  The Veteran reported being prescribed Xanax for anxiety and Prozac for stress.  

Pursuant to a January 2011 Board remand, the Veteran submitted an April 2007 neuropsychological evaluation by John A. Crouch, Ph.D.  The Veteran had been referred to Dr. Crouch to determine his current cognitive strengths, weaknesses, and emotional status.  The Veteran reported cognitive difficulties including decreased memory for recent information.  He reported that he was often forgetful and had difficulty keeping track of time sequences.  The Veteran reported that he had difficulty with disorientation and often became confused as to the time of day.  He reported having problems understanding how to tell time with both analog and digital watches, decreased word finding, markedly decreased attention, slowed processing, and inefficient problem-solving.  The Veteran reported that the symptoms had existed approximately one year, but did not appear to be worsening.  The Veteran reported feeling frustrated and irritable due to his current cognitive issues.  The Veteran reported experiencing ongoing symptoms of anxiety, as well as occasional bizarre symptoms, such as visual hallucinations.  According to the Veteran he had a long-standing history of anxiety issues related to service.  With respect to his family and genetic background, the Veteran reported a family history of depression and attempted suicide.  The Veteran denied a history of significant substance abuse, and stated that he received VA disability due to psychiatric difficulties.  The Veteran denied any current legal issues.  He reported that he was in his second marriage.  The Veteran reported that he had not worked for approximately one year, but that he had previously worked in the insurance industry for many years.  The Veteran indicated that he was prescribed such medications as Neurotonin, Methadone, Xanax, Tylenol with Codeine, and Lidoderm.  

On examination the Veteran's hygiene and manner of dress were appropriate.  He displayed a limited range of affect with a predominantly anxious mood.  Although eye contact was adequate, he rarely smiled, and only occasionally initiated conversation spontaneously.  Frustration tolerance appeared limited and he often required support or encouragement on more difficult tasks.  The Veteran displayed reduced memory of recent information; however, his recollection of information across test sessions appeared adequate.  The Veteran's attention was variable and he occasionally required redirection back to the task at hand.  All areas of cognitive functioning appeared to be in the moderately to severely impaired range.  Emotional psychological functioning included evidence of mild anxiety, but no symptoms of more severe psychopathology.  Dr. Crouch opined that the Veteran's presentation and test results revealed probable evidence of dementia and or superimposed delirium.  The Veteran displayed marked reductions in most cognitive domains,  and the magnitude of his difficulties would be sufficient to impact nearly all aspects of his daily life.  

In July 2008 the Veteran was afforded a video hearing before the Board regarding entitlement to service connection for PTSD.  In pertinent part, at that hearing the Veteran described experiencing symptoms to include depression, being edgy and constantly on alert, and seeing or thinking that he sees people behind him.  The Veteran described carrying a knife and mace on him, and becoming increasingly impatient.  The Veteran reported that he was angered when he thought about the current war, and that he avoided watching clips about Iraq.  

Pursuant to an October 2008 remand, the Veteran was afforded a VA examination in March 2009.  The examiner noted that the Veteran suffered from significant cognitive difficulties, notable in his response style, and difficulty reporting his history and current symptoms.  The Veteran reported experiencing nightmares about a stressor event involving a service member who was killed when a gun that was propped up behind his seat accidentally discharged.  The Veteran described experiencing intrusive thoughts about this event, as well as another stressor wherein he witnessed service members' torture and kill several captured Viet Cong.  The Veteran indicated that he avoided speaking about the war because it caused him significant distress.  The Veteran reported becoming easily agitated, although he did not report significant problems with irritability affecting his relationships.  The Veteran described feeling that people were behind him, and stated that he could feel their breath on his neck.  He indicated that he was very cautious, and frequently checked doors and locks.  The Veteran indicated that he was a light sleeper due to his hypervigilance.  The Veteran denied having problems in crowded areas, and the examiner observed that his hypervigilance did not appear to significantly impact his daily functioning.  The Veteran indicated that he slept poorly, although he generally attained eight hours of sleep without interruption.  The Veteran denied experiencing an exaggerated startle response.  The Veteran reported feeling mildly dysphoric at times, although he conveyed that he tried to be pleasant.  The Veteran had difficulty describing his daily mood.  The examiner observed that the Veteran appeared to have mood problems secondary to his physical limitation following a motor vehicle accident.  The Board observes this references the Veteran's report of a chronic hip condition incurred in a motor vehicle accident, for which he reported that he was in receipt of Social Security Disability benefits.  The Veteran reported no history of alcohol abuse, and infrequent current alcohol use.  He acknowledged having a history of cocaine use following his initial surgery for his hip, and denied current drug use. 

The Veteran reported that he had been married for 25 years to his second wife, and that they had two sons.  He reported having a close relationship with his wife, and described going out to dinner on occasion and attending their son's football games.  The Veteran described a limited amount of socialization, but reported that he was in touch with friends from his childhood, who were also Vietnam veterans.  The Veteran indicated that he spent most of his time reading and doing yard work.  The Veteran discussed that he had worked as an insurance agent for approximately ten years; however, following a change in management the Veteran brought a lawsuit against his employer for changing his job description.  The Veteran indicated that he received threats, and eventually left the company.  The Veteran indicated that he was no longer able to work due to his significant hip problems.  Although the Veteran indicated that there were no significant difficulties with his activities of daily living, he reported that his wife did not like for him to drive long distances, and also vaguely referenced other limitations indicating that his cognitive difficulties caused some impairment in daily functioning.  The examiner reviewed the April 2007 neuropsychological evaluation and observed that there were some discrepancies in the Veteran's reported history as compared to what he described at the VA examination.  

On mental status examination the Veteran was neatly dressed and well groomed.  The Veteran described his mood as cautious.  His affect was generally calm and moderately constricted.  He denied suicidal or homicidal thoughts, and there was no evidence of a thought disorder.  The Veteran's thought process was clearly impacted by his cognitive difficulties.  The Veteran at times lost his train of thought in mid-sentence, was frequently tangential, and exhibited other abnormalities.  The Veteran denied experiencing clear auditory or visual hallucinations.  The Veteran's cognition was briefly tested, and he was unable to spell the word "world" backwards, he provided 0 of 3 items on a delayed recall task, and was unable to provide the day of the week, or name any past presidents other than Presidents Bush and Reagan.  The Veteran was unable to state the time from an analog clock.  The Veteran indicated that his wife handled the finances, and the examiner noted that he did not appear to be competent to manage his own finances.  The examiner indicated that the Veteran's insight was fair, and his judgment was poor to fair.  The impression was of dementia not otherwise specified, and anxiety disorder not otherwise specified.  A Global Assessment of Functioning (GAF) score of 65 was assigned solely due to anxiety disorder, and a GAF score of 45 to 50 was assessed considering dementia.  The examiner noted that the extent to which the Veteran's symptoms caused deficits in occupational functioning was unclear, although his report indicated that he functioned quite well for many years.  The Veteran described limited difficulties with interpersonal functioning.  

In August 2009 the Veteran's anxiety disorder was service-connected, and he was awarded a 10 percent rating for his disability beginning March 1, 2005.  The Veteran contends that he is entitled to a greater initial evaluation, and in his Substantive Appeal he specifically indicated that he believed that he met the criteria for a 30 percent rating.  

Pursuant to a January 2011 remand, the Veteran and his wife were given the opportunity to submit private treatment records.  A May 2009 neuropsychological re-evaluation summary from Dr. Crouch indicated that the Veteran reported cognitive issues to include decreased memory for recent information including things that he said or did, and recent verbal material.  The Veteran reported that cues were of some benefit to his memory.  The Veteran had no difficulty with topographical orientation, although he acknowledged that he was confused by GPS devices that might assist him if he became lost.  He also reported reduced word finding, difficulty multi-tasking, slowed processing of information, and difficulty problem solving when he was out of the house.  Although the Veteran reported that  his cognitive functioning appeared relatively stable, the Veteran's wife indicated that it was dependant on the task.  For instance, the Veteran reported increasing difficulty with money management, such that his wife had taken over the finances.  Regarding emotional and behavioral issues, the Veteran reported few mood problems aside from moderate anxiety.  He denied symptoms of depression (including suicidality), irritability, or more severe psychopathology (psychosis).  The Veteran indicated that he was involved in mental health treatment for anxiety, and that he planned to join a Veteran's Association post-traumatic anxiety treatment program in the future.  The Veteran indicated that his alcohol usage remained minimal, that his living situation remained unchanged, and that although he continued to handle some duties in the home, he no longer handled financial matters.  The Veteran reported that he continued to drive locally without difficulty.  The Veteran's medications were listed as Celexa, Xanax, and Lidoderm.  

Dr. Crouch observed that the Veteran's hygiene and manner of dress were appropriate, and that he displayed an appropriate range of affect, with a predominantly euthymic mood.  The Veteran maintained good eye contact, smiled spontaneously, and occasionally initiated conversation spontaneously.  His frustration tolerance appeared good.  Communication skills appeared appropriate, although the Veteran displayed reduced memory for recent information his recollection of information across test sessions appeared adequate.  The Veteran was oriented to person, month and day of the week; however, he was incorrect in his knowledge of the year, day of the month, or locations.  Impaired results were evident in speech and language functioning and testing, learning and memory, and frontal or executive functioning testing.  Screening or emotional and psychological functioning revealed normal findings on measures of depression and anxiety, and there was no evidence of more severe psychopathology including suicidality.  

As such, the impression was of deficits across nearly all cognitive domains, with current results compared to his April 2007 evaluation showing a progressive drop in many areas and significantly increased confusion while attempting certain tests.  Diagnostically, the examiner opined that the Veteran's results may be consistent with a progressive cortical dementia such as Alzheimer's disease; however, diagnosis would require further neurological testing and neuroradiological testing.  The Veteran's current medication regimen and reported anxiety issues were observed to be contributing factors to his difficulties; however, the examiner opined that such factors would be unlikely to account for the severity of his cognitive issues.  The Veteran's prognosis remained guarded, with further possible functional deterioration in the future.  

In sum, the Veteran has exhibited symptoms of anxiety, depression, visual hallucinations, and hypervigilance.  He indicated that he felt agitated at times, experienced intrusive thoughts, had limited interpersonal difficulties, and slept poorly due to nightmares.  He was noted to have mild dysphoria, and considered not competent to handle his finances.  On the other hand, the Veteran reported that he a had a good relationship with his wife, and enjoyed going to dinner or his son's football games.  Although the Veteran reported a limited amount of socialization, he indicated that he was in touch with childhood friends who were also Vietnam veterans.  Although the Veteran displayed cognitive deficits, such as reduced memory for recent information, his recollection of information across test sessions appeared adequate.  Further, the record does not indicate that these are attributable to his anxiety disorder, and Dr. Crouch indicated that the Veteran's anxiety issues were unlikely to account for the severity of his cognitive issues.  The VA examiner was able to separate the Veteran's symptoms from those which were attributable to his anxiety disorder, and those which were attributable to his cognitive problems.  As such, the Veteran was assessed as having a GAF score of 65 solely due to his anxiety disorder.  The Veteran has been prescribed various medications, including Xanax and Prozac reportedly for his anxiety and stress.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against a disability rating in excess of 30 percent.  The evidence of record does not indicate a higher rating of 50 percent is warranted.  The Veteran was assigned a GAF score of 65, indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in occupational or school functioning (e.g., truancy or theft) but otherwise functioning pretty well and has some meaningful interpersonal relationships.  See American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Veteran repeatedly denied suicidal and homicidal thoughts, and although he reported being very cautious and frequently checking doors and locks, the record suggests this evidenced hypervigilance, but does not otherwise indicate that the Veteran   engaged in obsessive ritualistic behaviors.  Although the Veteran lost his train of thought in mid-sentence, was frequently tangential and exhibited other abnormalities, his thought process was noted to be clearly impacted by his cognitive difficulties, which references the impression of dementia not otherwise specified.  Although the Veteran's mood was at times mildly dysphoric, anxious or agitated, he did not exhibit near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  The Veteran did not handle his finances, and was unemployed reportedly due to a chronic hip disability, and the examiner noted that the extent to which the Veteran's symptoms caused deficits in occupational functioning was otherwise unclear, although he had functioned quite well for many years by his own report.  

Overall, the Veteran does not experience occupational and social impairment with reduced reliability and productivity.  Symptoms such as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective relationships even where they are present, do not produce occupational and social impairment with reduced reliability and productivity attributable to his service-connected anxiety disorder.  The Board is aware that the Veteran has reported visual hallucinations, which is a symptom included in the list of factors considered for an award of a 100 percent rating.  The preponderance of the evidence however is against a finding of total occupational and social impairment where the Veteran is in a good marital relationship of more than 25 years, and has maintained relationships with childhood friends who are also Vietnam veterans.  Rather, the Veteran's symptomatology most nearly approximates the criteria for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, and sleep impairment.  Thus, the Board concludes an initial rating of 30 percent but no higher is warranted.  Further, the Board has considered staged ratings, and finds no staged ratings are warranted under the circumstances.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disabilities and symptomatology.  In other words, the Veteran has described symptomatology regarding his anxiety disorder that includes anxiety, intrusive thoughts, nightmares and sleep disturbance.  The Board is cognizant that the Veteran is unemployed and has been unemployed since before the current appeal, reportedly partially related to his chronic hip problem , and related to legal problems at his former employment that involved reported paranoia and a tendency toward violence.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In conclusion, the evidence supports a disability rating of 30 percent, and no higher, for the Veteran's anxiety disorder.  As the preponderance of the evidence is against a rating of 50 percent, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  




(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating of 30 percent, but no higher, for his service-connected anxiety disorder is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


